Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 does not include a period at the end of it.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, and 13-18, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21 the limitations, “wherein the side branches extend in the vestibular and palatal/lingual direction starting from the adhesive channel” is indefinite, it is unclear if the main channel is part of the adhesive channel or not. It is construed applicant intended to use the language of claim 21 which recites “starting from the main channel of the adhesive channel” and is construed as such. 
Claim 21, there is no antecedent basis for “the gingival margin”.

Allowable Subject Matter
Claims 1-8, 10-11, 13-18 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is allowable because the claimed features wherein the prosthesis base (38) comprises at least one dental recess (40) for receiving the dental arch (36), and wherein the dental arch (36) is glued into the at least one dental recess (40) by the adhesive, wherein-4 the dental recess (40) and/or at the dental arch (36) comprise an adhesive channel (14) configured to extend along the at least one dental recess (40) or the dental arch (36) in a main direction of the dental arch, wherein starting from the adhesive channel (14) which is configured as a tree-structure comprising a main channel from which side branches extend away from the main channel, the main channel extends centrally at a basal side of the dental arch and extends from a palatal/lingual direction to a vestibular direction, a three-dimensionally shaped adhesive surface (20) extends between the dental arch (36) and the prosthesis base (38) and reaches the gingival margin (22), wherein the side branches (18) extend in the vestibular and/or palatal/lingual direction starting from the adhesive channel (14) and terminate before the gingival margin (22), in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 21 is allowable because the claimed features wherein the dental arch (36) is glued into the at least one dental recess (40) by the adhesive, wherein the dental recess (40) and/or at the dental arch (36) comprise an adhesive channel (14) configured to extend along the at least one dental recess (40) or the dental arch (36) in a main direction of the dental arch, wherein starting from the adhesive channel (14) which is configured as a tree-structure comprising a main channel from which side branches extend away from the main channel, the main channel extends from and covers an area from a palatal/lingual direction to a vestibular direction, a three-dimensionally shaped adhesive surface (20) extends between the dental arch (36) and the prosthesis base (38) and reaches the gingival margin (22), wherein the side branches (18) extend in the vestibular and palatal/lingual direction starting from the main channel of the adhesive channel (14) and terminating before the gingival margin (22), in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772    

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772